            Case 3:18-cr-05579-RJB Document 436 Filed 02/27/19 Page 1 of 2



 1                                                        The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9   UNITED STATES OF AMERICA,                 )
                                               )    No. CR18-5579RBL
10               Plaintiff,                    )
                                               )    DEFENDANT MICHAEL JOHN SCOTT’S
11         vs.                                 )    NOTICE OF JOINDER IN MOTION FOR
                                               )    RECONSIDERATION
12   MICHAEL JOHN SCOTT,                       )
                                               )
13               Defendant.                    )
                                               )
14

15         COMES NOW the Defendant, MICHAEL JOHN SCOTT, by and through his

16   attorney, AMY I. MUTH of the LAW OFFICE OF AMY MUTH, PLLC, and joins in

     Defendant Carlos Lopez Hernandez’s Motion and Memorandum of Law in Support of
17
     Reconsideration of Proposed Scheduling Order (DKT 417).
18
           Dated this 27th day of February, 2019.
19

20                                          s/ Amy I. Muth
                                            Amy I. Muth, WSBA #31862
21
                                            Attorney for Michael John Scott
                                            1000 Second Avenue, Suite 3140
22
                                            Seattle, WA 98104
                                            (206) 682-3053
23
                                            amy@amymuthlaw.com
24

25



     DEFENDANT SCOTT’S JOINDER NOTICE                          LAW OFFICE OF AMY MUTH, PLLC
     Page 1 of 2                                                  1000 Second Avenue, Suite 3140
     CR18-5579RBL (Michael John Scott)                                        Seattle, WA 98104
                                                                                 (206) 682-3053
             Case 3:18-cr-05579-RJB Document 436 Filed 02/27/19 Page 2 of 2



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on February 27, 2019, I electronically filed the foregoing with
 3   the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to the attorney(s) of record for the United States of America and any counsel of

 5   record for the co-defendant(s).

 6

 7                                             s/ Ian D. Saling
                                               Ian D. Saling, WSBA #53667
 8                                             1000 Second Avenue, Suite 3140
                                               Seattle, WA 98104
 9                                             (206) 682-3222
                                               ian@amymuthlaw.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     DEFENDANT SCOTT’S JOINDER NOTICE                              LAW OFFICE OF AMY MUTH, PLLC
     Page 2 of 2                                                      1000 Second Avenue, Suite 3140
     CR18-5579RBL (Michael John Scott)                                            Seattle, WA 98104
                                                                                     (206) 682-3053
